On Rehearing
CATES, Judge.
Carty’s application says there was no petition for a writ of error coram nobis before the circuit court.
In the landmark case of Johnson v. Williams, 244 Ala. 391, 13 So.2d 683, a habeas corpus petition was treated, as far as possible, as seeking coram nobis also.
The caption no more determines the purpose of a pleading than a label shows what is in a package.
Setting aside a sentence whilst a habeas corpus petition is before him is, on this record, within the trial judge’s scope of duty in carrying out the mandate of Hamilton v. State of Alabama, supra.
Application overruled.